IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

PELLCO CONSTRUCTION, INC., a                         )          No. 81642-0-I
Washington corporation,                              )
                                                     )          DIVISION ONE
                       Appellant,                    )
                                                     )          UNPUBLISHED OPINION
              v.                                     )
                                                     )
CORNERSTONE GENERAL                                  )
CONTRACTORS, INC., a Washington                      )
corporation, NORTHSHORE SCHOOL                       )
DISTRICT NO. 417, a Washington school                )
district municipal corporation,                      )
                                                     )
                       Respondent.                   )
                                                     )

       HAZELRIGG, J. — PELLCO Construction, Inc. appeals from a denial of its

 motion for a preliminary injunction. PELLCO concedes that its appeal is moot, as

 a disappointed bidder’s only remedy at law is to seek injunctive relief before a

 contract is executed. Because PELLCO has not demonstrated a substantial and

 continuing public interest justifying review, despite mootness, we dismiss the

 appeal.


                                             FACTS

       This dispute arises out of public bidding for Northshore School District’s

 Inglemoor High School Concert Hall & Music Building project.                       Cornerstone

 General     Contractors,       Inc.     (Cornerstone)        serves       as     the     general




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 81642-0-I/2


contractor/construction manager (GC/CM) for the project.         Prior to bidding,

PELLCO reached out to the school district several times to express concerns with

the fairness and effectiveness of the bid package structure. The school district

considered PELLCO’s feedback, issued responsive addenda, and slightly altered

the bid packages, to address PELLCO’s concerns. Most significantly, Cornerstone

and Northshore School District split the structures bid package into two discrete

packages: one for concrete, one for steel. Interested parties could submit bids for

one package or “combination” bids for both packages.

      PELLCO Construction, Inc. (PELLCO) bid on the concrete package and

submitted the lowest responsive, responsible bid for the package.        However,

Cornerstone’s combination bid was lower than the sum of PELLCO’s concrete bid

and the lowest separate bid for the steel package. PELLCO timely protested

Cornerstone’s bid, alleging that RCW 39.10.390 prohibits GC/CMs from bidding

on subcontractor work unless the GC/CM performs the work with its own labor (as

opposed to subcontracting the work). PELLCO filed a motion for preliminary

injunction to enjoin Cornerstone from executing the contract. After oral argument,

the King County Superior Court denied PELLCO’s motion. PELLCO now appeals.


                                   ANALYSIS

      PELLCO’s challenge presents a question of statutory interpretation as it

argues that the plain meaning of RCW 39.10.390 precludes GC/CMs from bidding

on subcontract work if the GC/CM subcontracts that work (as opposed to

performing it with its own labor, equipment, and expertise). As such, PELLCO

alleges that Cornerstone was legally precluded from bidding on both the concrete



                                       -2-
No. 81642-0-I/3


and steel packages because it does not perform steel fabrication or erection work

through its own forces and instead sub-contracts its steel work. Northshore School

District and Cornerstone argue that the plain meaning of RCW 39.10.390 only

requires that the GC/CM perform the subcontract work it bids on by taking

contractual responsibility for the work, either by performing with its own forces or

by further subcontracting the work.

       We must first determine whether we will consider the merits of PELLCO’s

claim at all. PELLCO concedes that, as a disappointed bidder, it has lost standing

to seek a legal remedy.       Cornerstone has already executed the structures

subcontract, and the project will be complete in December 2021. Cornerstone and

Northshore School District ask us to dismiss PELLCO’s petition as moot, while

PELLCO asks us to grant discretionary review under the public interest exception.


I.     Mootness

       A disappointed bidder in a public contract dispute has limited remedies

available—they may sue to enjoin the contract before it is executed.           Dick

Enters., Inc. v. Metro. King County, 83 Wn. App. 566, 569, 922 P.2d 184 (1996).

Contract formation serves as a “bright-line cutoff” for bidder standing. Id. at 571.

PELLCO concedes that its appeal is moot, as the disputed contract has been

executed and work is scheduled to be completed by December 2021. However,

PELLCO asks this court to grant discretionary review in the public interest.

       As a general rule, this court declines to review cases “where only moot

questions” remain to avoid giving advisory opinions.           Sorenson v. City of

Bellingham, 80 Wn.2d 547, 558, 496 P.2d 512 (1972); Nat’l Elec. Contractors



                                        -3-
No. 81642-0-I/4


Ass’n v. Seattle Sch. Dist. No. 1, 66 Wn.2d 14, 17–18, 400 P.2d 778 (1965). There

is “[a] recognized exception to this general rule,” and this court will grant review of

an otherwise moot case if it involves “‘matters of continuing and substantial public

interest.’” Hart v. Dep’t of Soc. and Health Servs., 111 Wn.2d 445, 447, 759 P.2d

1206 (1988) (quoting Sorenson, 80 Wn.2d at 558). This is an exception to the

general rule, and we will only “deliver advisory opinions” on “‘rare occasions where

the interest of the public in the resolution of an issue is overwhelming.’” To-Ro

Trade Shows v. Collins, 144 Wn.2d 403, 416, 27 P.3d 1149, 1155 (2001)

(emphasis added) (quoting In re Disciplinary Proceeding Against Deming, 108

Wn.2d 82, 122–23, 736 P.2d 639, 744 P.2d 340 (1987) (Utter, J., concurring)).

       In determining whether there is sufficient public interest to justify issuing an

advisory opinion, courts consider several criteria: 1) the public or private nature of

the question presented; 2) desirability of an authoritative determination for the

future guidance of public officers; 3) likelihood of future recurrence; 4) the level of

genuine adverseness and quality of advocacy; 5) the likelihood the issue will

escape review due to short-lived facts. Sorenson, 80 Wn.2d at 558; Westerman

v. Cary, 125 Wn.2d 277, 286–87, 892 P.2d 1067 (1994).


       A.     Public or Private Nature of the Question Presented

       First, PELLCO argues that the public has a significant interest in this dispute

because millions of taxpayer dollars are spent on public contracting and thus the

public has an interest “in ensuring this money is being properly spent.”

Cornerstone and Northshore School District argue that this is a private dispute

between contracting companies, and the dispute is of a private, commercial nature.



                                         -4-
No. 81642-0-I/5


        PELLCO’s suit arises out of its private, commercial interest in being

awarded a contract. PELLCO’s “disappointed bidder” standing for seeking an

injunction comes from being rejected for a paid contract, as opposed to taxpayer

standing.     However, the statute at the heart of PELLCO’s appeal exclusively

governs public contracting.1 Therefore, the question is broadly of a public and

private nature.


        B.       Future Guidance for Public Owners

        Next, PELLCO argues that without an authoritative determination from this

court to guide them, public bodies2 “may continue to fall under the hypnotism” of

the statutory scheme. However, as the respondents point out, no public officer is

seeking such guidance. Northshore School District, the public official in this case,

opposes discretionary review and does not seek guidance, and PELLCO brings

forward no evidence of other public owners in need of guidance. PELLCO’s

assertion that public owners are “hypnotized” by the statutory scheme is

insufficient to justify reviewing a moot case, and this factor weighs against invoking

the public interest exception.


        C.       Likelihood of Recurrence and Evasion of Review

        Third, PELLCO argues that due to the nature of bidder standing, the issue

before us is capable of repetition yet will evade review. However, respondents




        1 RCW 39.10.390
        2 RCW 39.10.210 defines “public body” as “any general or special purpose government in
the state of Washington, including but not limited to state agencies, institutions of higher education,
counties, cities, towns, ports, school districts, and special purpose districts.”


                                                 -5-
No. 81642-0-I/6


note that an unsuccessful bidder who is denied a preliminary injunction may timely

appeal that denial before their claim becomes moot.

       While the standing of a disappointed bidder is fleeting, bidders are not

without remedy. A disappointed bidder may seek an injunction to enjoin formation

of the contract, and if they fail, they may “immediately appeal the trial court’s

decision.” Dick Enters., Inc, 83 Wn. App. at 571. Here, PELLCO expressly

requested the trial court delay issuing its order so it could seek emergency relief in

this court.   The court granted its request, but PELLCO failed to pursue an

emergency stay from this Court, instead filing a notice of appeal after the matter

became moot. PELLCO’s failure to seek relief while its case was justiciable does

not mean the issue will evade review in the future.

       PELLCO suggests that RCW 39.10.390 may go another 24 years without

interpretation if this court declines to review this case. However, as PELLCO

concedes, it is also likely that no case before us has sought interpretation of the

statute because its words and meaning are plain and consistent with industry

standards.

       It is worth noting that our Legislature has created the Capital Project

Advisory Review Board to advise the legislature on policies related to public works

delivery methods like RCW 39.10.390.             Its membership includes many

stakeholders in public contracting, including PELLCO’s president. PELLCO, and

other stakeholders impacted by the GC/CM delivery method, have a clear avenue

to pursue questions about RCW 39.10.390 through their advisory role. Without a




                                        -6-
No. 81642-0-I/7


stronger showing that this issue is likely to recur and evade proper review, these

factors also weigh against issuing an advisory opinion.


       D.     Level of Genuine Adverseness and Quality of Advocacy

       A final factor “may also play a role” in a court’s consideration of reviewing

an otherwise moot case—“‘the level of genuine adverseness and the quality of

advocacy of the issues.’” Westerman, 125 Wn.2d 286 (quoting Hart, 111 Wn.2d

at 448). The respondents allege that PELLCO’s performance in this appeal raises

questions about the quality of advocacy. However, Westerman is clear that this

final factor “serves to limit review to cases in which a hearing on the merits has

occurred.” Id. (citing Orwick v. Seattle, 103 Wn.2d 249, 253-54, 692 P.2d 793

(1984)). As such a hearing has occurred here, this factor weighs in favor of the

public interest exception.

       Taking all the factors together, PELLCO has failed to demonstrate a

“continuing and substantial public interest” to justify taking a concededly moot

case. Sorenson, 80 Wn.2d at 558. Consistent with our general rule for non-

justiciable cases, we decline to reach the merits and dismiss the case.


II.    Attorney Fees

       Cornerstone requests attorney fees on appeal, alleging that it is entitled

because PELLCO’s appeal was frivolous.            Reasonable attorney fees are

recoverable on appeal pursuant to RAP 18.1 if allowed by statute, rule, or contract.

In re Guardianship of Wells, 150 Wn. App. 491, 503, 208 P.3d 1126 (2009). A

party may recover attorney fees pursuant to RAP 18.9 if the petitioner files a




                                       -7-
No. 81642-0-I/8


frivolous appeal. “An appeal or motion is frivolous if there are ‘no debatable issues

upon which reasonable minds might differ, and it is so totally devoid of merit that

there was no reasonable possibility’ of success.” In re Recall Charges Against

Feetham, 149 Wn.2d 860, 872, 72 P.3d 741 (2003) (internal citation omitted)

(quoting Millers Cas. Ins. v. Briggs, 100 Wn.2d 9, 15, 665 P.2d 887 (1983)). While

we dismiss PELLCO’s claim as moot, its appeal was not frivolous. We decline to

award attorney fees on appeal.

       Dismissed.




WE CONCUR:




                                        -8-